Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 9-32 are cancelled.
Pending claims 1-8, 33-43 are addressed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33, 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loepsinger (US 1439177).
Re claim 33, Loepsinger discloses a pendent vertical sidewall window sprinkler (figs. 1-3) comprising: a frame (1) including a body (body of 1) having an inlet (upstream 
a fluid deflection member (4, 5, 6) located at a fixed distance from the outlet for confronting a window (see fig. 2), the fluid deflection member is symmetric about a bisecting plane (plane along line x-x) that includes the sprinkler axis, the fluid deflection member including: an impact surface (9) opposed to the outlet and disposed perpendicular to the sprinkler axis (see fig. 2) to be impacted by fluid discharged from the sprinkler outlet; and a retention surface (inner surface of 5 shown in fig. 3) contiguous and out of plane with the impact surface (9) for directing the fluid laterally (via the curved surface of 5) of the bisecting plane and forward of the sprinkler axis, the retention surface being arcuate (fig. 3) and defining at least one radius of curvature about a first linear axis parallel to the sprinkler axis (radius of curvature of inner surface at 3, linear axis of the curve shown in fig. 3) or a second linear axis perpendicular to the bisecting plane.

Re claim 43, Loepsinger discloses the fluid deflection member (4, 5, 6) is a fluid distribution block having an opposition surface (surface directly between opening 3 and surface 5, and directly below 9) opposite the impact surface (9), the opposition surface being contiguous with the retention surface to define a lateral throw channel between the opposition and impact surfaces (see figs. 1-2).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37, 38, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loepsinger in view of Golinveaux (US 2005/0284645).
Re claims 37-38, Loepsinger fails to explicitly teach when fluid is supplied to the inlet at a flow rate of fifteen gallons per minute (15 GPM), the fluid deflection member throwing the fluid laterally of the bisecting plane to a maximum distance ranging from over eight feet to fifteen feet, orPage 6 of 7 over eight feet to twelve feet.  
Golinveaux teaches various sprinklers and method steps for fire protection including a fluid flow rate of 15 GPM (par. 28) and fluid throw distance ranging from 12-16 feet (protection areas 144-256 square feet claim 14). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loepsinger to incorporate the teachings of Golinveaux to utilize a fluid flow rate of 15 GPM for a fluid 
Re claim 42, Loepsinger fails to explicitly teach the frame body defines an outlet orifice having a nominal K-factor of 5.6 GPM/(PSI)1/2.  
Golinveaux teaches various sprinklers and method steps for fire protection including known sprinkler K-factor of 5.6 (par. 27). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loepsinger to incorporate the teachings of Golinveaux to utilize a frame body with an outlet orifice having a nominal K-factor of 5.6 GPM/(PSI)1/2. Doing so would provide for an optimized sprinkler flow best fitted for a given protection area, water supply resource and pump capability. 

Claims 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loepsinger.
Re claims 39-40, Loepsinger does not explicitly teach the outlet (3) of the frame body defines a diameter (diameter of 3) and a ratio of the at least one radius of curvature of the retention surface to the outlet diameter is 5:1, or 3.5:1.  
However, Loepsinger shows this ratio in figs. 1-3 to be greater than 1. One of ordinary skill in the art would also recognize that the angle of the lateral fluid spray is affected by this outlet diameter and the curvature at 5. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Re claim 41, Loepsinger does not explicitly teach the fluid deflection member defines a maximum width and a ratio of the at least one radius of curvature of the retention surface-to the maximum width of the fluid deflection member being 1.6:1.
However, Loepsinger shows this ratio in figs. 1-3 to be greater than 1. One of ordinary skill in the art would also recognize that the angle and consequently the width of the lateral fluid spray is affected by width of the deflection member and the curvature at 5. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loepsinger to utilize the defined ratio for the desired wider or narrow spray coverage best fitted for a specific protected structure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 1-8 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the most relevant prior arts fail to anticipate or reasonably make obvious all features of claim 1.
s 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752